Citation Nr: 1638291	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant; appellant's brother




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He died in October 2000.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this case for further development in October 2013.  It denied the claim in an August 2014 decision.  In a December 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of this claim, and remanded the case for further action.  Specifically, the Court found that there were a number of deficiencies in the VA medical opinion on which the Board relied, and that remand was necessary for the Board to reassess the adequacy of the opinion in light of these deficiencies and determine whether it must obtain additional medical evidence to decide the case. 

The appellant and her brother testified at a hearing before the undersigned in July 2012.  A transcript is of record. 

The Board notes that the appellant submitted an August 2015 private medical opinion in support of the claim which has not been reviewed by the RO.  She has not waived her right to initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2016) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  As this case must be remanded for further development, the AOJ will have an opportunity to review the opinion before it readjudicates the claim. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for a new VA medical opinion in accordance with VA's duty to assist and the findings in the Court's December 2015 memorandum decision.  In its decision, the Court found that the May 2013 VA medical opinion contained a number of deficiencies.  Specifically, the Court found that the examiner relied on outdated or limited information regarding whether there is a possible relationship between gastrointestinal cancer and Agent Orange exposure.  For example, the Court observed that the examiner reviewed a 1996 report from the National Academy of Sciences' Institute of Medicine (IOM), but did not review any of the updates of this report by IOM.  The most recent available report at the time of the examiner's opinion was dated in 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The Court noted that while in the 1996 report IOM found "no association" between gastrointestinal cancer and Agent Orange exposure, IOM removed gastrointestinal cancer from the "no association" category in 2006, finding that "the overall paucity of information" regarding certain chemical components of Agent Orange made this classification "questionable."  The Board notes that in a more recent report, IOM continued to find inadequate or insufficient evidence of a relationship between cancers of the digestive organs and Agent Orange.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014).  The examiner did not consider these more recent findings. 

Further, the Court observed that the March 2013 examiner relied on a statement found on an American Cancer Society Internet page, which was meant for public rather than professional consumption and whose medical or scientific authority was unclear, which brought into question the examiner's own ability to render an expert opinion when relying on such a source.  Indeed, as observed by the Court, the examiner began his report by stating that it was based upon "a limited review of the literature." 

In light of the deficiencies in the March 2013 opinion identified by the Court, a new VA opinion should be obtained that is supported by an adequate rationale based on a more thorough review of current available data and information. 

In a March 2016 letter, the appellant, through her representative, requested to testify at a new Board hearing by videoconference.  She stated that "additional evidence" would be presented in the form of the hearing testimony.  As the last hearing was conducted over four years ago, and as the appellant was not represented at that time, the Board finds good cause for arranging for another hearing before the Board if the AOJ is unable to grant the claim based on the evidence obtained. 

Accordingly, the case is REMANDED for the following action:

1. Review the August 2015 private opinion by Dr. Dorsk.



2. Obtain a VA medical opinion on the issues below.  The claims file must be made available to the examiner for review.  
a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastric carcinoma was related to herbicide exposure during active service.
b) If not related to herbicide exposure, whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastric carcinoma was otherwise related to his active service. 

The examiner must provide a complete explanation in support of the conclusion reached.  In this regard, the examiner may not rely solely on the fact that the Veteran's gastric carcinoma is not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences' Institute of Medicine may have determined that current studies are inadequate or insufficient to support a statistical association between gastric carcinoma and herbicide exposure.  Rather, to the extent the examiner relies on such findings, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner considers relevant, such as whether there were other risk factors for the development of the Veteran's gastric carcinoma or whether it manifested in an unusual manner, among any other factors deemed pertinent. 

If the examiner is unable to render an opinion without resort to mere speculation based on currently available evidence and information, a complete explanation must be provided. 

3. Then, after completing any other development that may be indicated, readjudicate the claim, taking into consideration the August 2015 private opinion by Dr. Dorsk.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

4. If the claim continues to be denied, schedule the appellant for a videoconference hearing at the RO before a Veterans Law Judge of the Board.  She must be provided proper notice of the date, time, and location of the hearing. 

5. After the hearing is conducted, return the case to the Board for further review.  If the appellant withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




